STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 19, 2015
               Plaintiff-Appellee,

v                                                                   No. 323679
                                                                    Wayne Circuit Court
GLEN EDWARD WHITE,                                                  LC No. 14-002248-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and MURPHY and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right his bench trial conviction of assault with intent to do great
bodily harm less than murder, MCL 750.84.1 He was sentenced, as a third habitual offender,
MCL 769.11, to 4 to 10 years’ imprisonment. On appeal, defendant argues that the prosecution
failed to present legally sufficient evidence to support his assault with intent to do great bodily
harm less than murder conviction. We affirm.

                                I. FACTUAL BACKGROUND

        This case arises from an altercation between defendant and his friend of almost 40 years,
Darrell Robinson. Immediately prior to the assault, Robinson and defendant entered defendant’s
apartment and began to argue about money while pacing around the apartment. As the argument
became increasingly heated, Robinson sat down on a stool, and defendant continued to walk
around the room. After Robinson sat down, he noticed that defendant was holding a butcher or
steak knife as he stood within an arm’s reach of Robinson. The knife included a blade that was
approximately eight inches long. No other weapons were in the immediate vicinity.

        When Robinson noticed the knife, he did not leave the apartment, threaten defendant, or
take any aggressive action toward defendant. Nonetheless, defendant stabbed Robinson on his
left arm near his tricep. Defendant did not say anything to Robinson as he stabbed him. After a
brief verbal exchange, Robinson left the apartment, went downstairs to the lobby of the


1
 Defendant does not appeal his assault with a dangerous weapon (felonious assault) conviction,
MCL 750.82. He was sentenced one to four years in prison for his felonious assault conviction.


                                                -1-
apartment building, put a tourniquet on his arm to stop the bleeding, and waited for emergency
personnel and the police to arrive.

       When Detroit police officers arrived, Robinson was sitting on a windowsill “bleeding
profusely.” There was a large pool of blood beneath Robinson, and the two coats that Robinson
was wearing were “completely soaked with blood.”

        Robinson subsequently spent 15 days in the hospital and underwent two significant
surgeries for his injuries. He also required eight weeks of rehabilitation treatment. He has a 2
½-inch scar on his arm due to the stabbing and additional scars on the back of his arm, down his
wrist, and in the middle of his hand from the surgeries. At the time of trial, he had not regained
full feeling in his left arm or hand, and he was unable to grip things or make a full fist with his
hand. Additionally, Robinson still suffers from intermittent pain and “nerve damage” to his left
arm, and he is unable to work.

       Defendant testified on his own behalf at trial. He explained that he picked up the knife
from a nearby table during the argument, fearing that Robinson would grab it first, and continued
to argue with Robinson about money. As the argument intensified, Robinson said he approached
defendant from across the room with “his coat over his arm,” and the men “tussled for the knife.”
Eventually, they separated, and when Robinson stood, he said, “I think I’m cut.” Robinson lifted
the coat that was over his arm and revealed a cut. After Robinson’s arm started bleeding on
defendant’s table, defendant asked Robinson to leave the apartment, and Robinson complied
with the request.

                                 II. STANDARD OF REVIEW

        “[W]e review a challenge to the sufficiency of the evidence in a bench trial de novo and
in a light most favorable to the prosecution to determine whether the trial court could have found
that the essential elements of the crime were proved beyond a reasonable doubt.” People v
Sherman-Huffman, 241 Mich. App. 264, 265; 615 NW2d 776 (2000), aff’d 466 Mich. 39 (2002).
The standard of review is deferential, as we are required to draw all reasonable inferences and
make credibility choices in support of the verdict. See People v Nowack, 462 Mich. 392, 400;
614 NW2d 78 (2000).

                                        III. ANALYSIS

        Assault with intent to do great bodily harm less than murder is a specific-intent crime.
People v Brown, 267 Mich. App. 141, 147; 703 NW2d 230 (2005). The elements of the offense
are “(1) an attempt or threat with force or violence to do corporal harm to another (an assault),
and (2) an intent to do great bodily harm less than murder.” People v Stevens, 306 Mich. App.
620, 628; 858 NW2d 98 (2014) (quotation marks and citation omitted). On appeal, defendant
contends that the prosecution presented insufficient evidence to prove the second element of the
offense, i.e., defendant’s intent, beyond a reasonable doubt. We disagree.

        “This Court has defined the intent to do great bodily harm as ‘an intent to do serious
injury of an aggravated nature.’ ” Brown, 267 Mich. App. at 147, quoting People v Mitchell, 149
Mich. App. 36, 39; 385 NW2d 717 (1986). Because of the difficulty in proving an actor’s intent,
only minimal circumstantial evidence is required to show that a defendant had the requisite
                                                -2-
intent. People v Harverson, 291 Mich. App. 171, 178; 804 NW2d 757 (2010). Intent to cause
great bodily harm can be inferred from the defendant’s conduct, including the use of a dangerous
weapon and the circumstances surrounding the use of a weapon. People v Parcha, 227 Mich
App 236, 239; 575 NW2d 316 (1997). Likewise, “[i]ntent may be inferred from a defendant’s
use of physical violence.” People v Dillard, 303 Mich. App. 372, 377; 845 NW2d 518 (2013).
Although actual injury to the victim is not an element of assault with intent to do great bodily
harm less than murder, the fact-finder may properly consider the extent of any injury inflicted
and presume that the defendant intended the natural consequences of his actions in ascertaining
the defendant’s intent. Id. at 378; see also Stevens, 306 Mich. App. at 629. “Indeed, the injury
actually inflicted need not be an injury specifically intended, but it can nevertheless be strongly
probative of the intent to cause the requisite quantum of harm.” Dillard, 303 Mich. App. at 378.
As such, the instigation of a fight, the use of a dangerous weapon, and the infliction of serious
injury are sufficient to demonstrate the intent required for assault with intent to do great bodily
harm less than murder. Stevens, 306 Mich. App. at 629.

        Here, when viewed in the light most favorable to the prosecution, Sherman-Huffman, 241
Mich. App. at 265, the evidence presented at trial demonstrates that defendant acted with the
requisite intent. Robinson testified that, in the midst of a heated argument, defendant picked up
an eight-inch knife and stabbed him in the back of his left tricep. Additionally, Robinson
indicated that he did not threaten defendant nor make any aggressive movements prior to the
assault. A rational trier of fact could infer that defendant intended to cause serious bodily injury
based on the fact that defendant stabbed Robinson with a knife, a potentially deadly weapon,
without any provocation. See, e.g., Parcha, 227 Mich. App. at 239.

        Moreover, defendant’s actions actually caused Robinson great bodily harm. The victim
spent 15 days in the hospital, underwent two “major surgeries,” completed extensive
rehabilitation therapy, and sustained several significant scars. Further, the victim had not
regained full feeling or strength in his arm or hand at the time of trial, and he was unable to work
as a result of the stabbing. Thus, the extent of Robinson’s injuries also supports an inference that
defendant assaulted Robinson with the intent to do serious bodily harm. Dillard, 303 Mich. App.
at 378; Stevens, 306 Mich. App. at 629.

        Therefore, drawing all reasonable inferences and making credibility choices in support of
the trial court’s verdict, Nowack, 462 Mich. at 400, Robinson’s testimony regarding the
circumstances of the assault provided sufficient evidence to sustain defendant’s conviction of
assault with intent to do great bodily harm less than murder.

       Affirmed.



                                                             /s/ Kathleen Jansen
                                                             /s/ William B. Murphy
                                                             /s/ Michael J. Riordan




                                                -3-